Citation Nr: 1243506	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-15 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine with left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was last before the Board in March 2012 at which time it was remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to service connection of a psychiatric disorder, to include as secondary to DDD of the lumbar spine with left lower extremity radiculopathy, and entitlement to a total disability evaluation based on individual unemployability (TDIU), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Throughout the relevant period, the Veteran's DDD of the lumbar spine with left lower extremity radiculopathy has not been manifested by ankylosis or any associated neurologic abnormalities and the Veteran has never been prescribed bed rest by a physician due to his low back disability.


CONCLUSION OF LAW

Throughout the rating period on appeal the criteria for an evaluation in excess of 40 percent for the Veteran's DDD of the lumbar spine with left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in April 2006.

VA has obtained the Veteran's service treatment records, VA records, Social Security Administration records (SSA), assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Under Diagnostic Code 5242 degenerative arthritis of the spine (see also, Diagnostic Code 5003), is evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

A private medical record dated in November 2005 documents a complaint of chronic low back pain.  At this time, it was noted that the Veteran denied any bowel or bladder dysfunction, or leg weakness, but continued to have notable pain in the left lateral lumbosacral spine radiating down the left medial leg.  

A December 2005 private medical record documents similar complaints and that a recent MRI report, dated in November 2005, documented left paracentral disc protrusion touching the left S1 nerve root.  The Veteran then also complained of peripheral numbness in his feet.  Neurological testing showed minimal decrease in monofilament testing, but vibratory sense and the remainder of the sensory examination of the feet were normal.  Further testing apparently resulted in an assessment of metabolic syndrome.  See January 19, 2006, record from G.A.L., M.D.  

A February 2006 record from J.L.H., M.D. documents a chief complaint of chronic low back pain with radiation into the left buttock.  At this time, the Veteran complained of constant pain with sporadic pain in the posterior thigh and calf.  He also complained of numbness in the soles of his feet.  Bowel and bladder control were normal.  Examination of the spine noted normal range of motion in flexion, extension and lateral bending, with pain in the posterior thigh with forward bending.  Lateral bending caused opposite SI joint discomfort.  Straight leg raising was positive in the left, but Patricks' test was negative bilaterally.  Muscle strength was 5/5 in all extremities and with normal tone and without cog-wheeling.  Sensation was reduced to pinprick in both lower extremities from the distal calf inferiorly consistent with a peripheral neuropathy.  Gait and station were normal.  Nerve conduction studies were sought, as was a discogram.  

Of record is a March 2006 private medical record from J.L.H, M.D. documenting a recent negative EMG and nerve conduction study of the left leg.  See February 7, 2006 Nerve Conduction/EMG study.  The note documents the doctor's opinion that the Veteran's numbness or complaints of pain in the leg are not explained, thus, on the basis of any peripheral neuropathy or nerve injury.  Dr. H. also notes in this record the results of a recent discogram and that surgery was discussed.  

The Veteran filed his claim for an increased evaluation in March 2006.  In May 2006 he was afforded a VA examination of the spine.  At this time, it was noted that the Veteran was last seen in 2004 and that since then his back pain had not gone away.  He was then working as an economist and missed about 2 days of work per month due to his low back disability.  He did not use any canes, crutches or assistive devices.  He denied a history of trauma, injurious episodes or falls.  He denied bowel or bladder dysfunction. 

He then reported radiating pain down his left leg with numbness on the outside of his foot and across to his big toes.  The examiner remarked that this had been consistent and "been there for a long period of time."  Notably, he had had a EMG recently that showed no "new neurological loss of function."  The examiner noted further that the Veteran had had a recent MRI and discogram that "was positive for the left leg radicular symptoms."   The Veteran then complained of constant back pain with radiation into the left leg on a daily basis.  He denied any loss of strength, but reported increased numbness when it was most severe.  He was then taking neurontin, OxyContin and nonsteroidal anti-inflammatories on an as-needed basis.

He had no history of incapacitating episodes and was still tolerating home life by himself.  He was able to eat, bathe, groom, toilet and dress, but did have some difficulty dressing daily.  He was able to perform his work duties without deficit as he had a sedentary position, but he still missed time due to his low back.  He was unlimited in walking.  

On objective examination, the Veteran was in no acute distress and was very cooperative.  He was able to raise up on his toes, rock back on his heels, sit and stand from a chair unassisted.  He had no swelling, deformity, discoloration or misalignment of the lumbar spine.  He was tender in the lower lumbar region and the spine itself mildly.  The SI joints were  mildly tender.  He had a negative Patrick Favre's test bilaterally and straight leg raising was negative on the right, but positive on the left.  Crossover was negative.  He had 2+ reflexes at the left knee jerk and on the right it was scant.  At the Achilles, reflexes were 2+ bilaterally.  He had downward toes, no clonus, and 5/5 strength for dorsiflexion, plantar flexion, inversion, eversion, knee flexion and extension, and hip flexion and extension.  

Sensation was intact, other than in the left foot, in which it was mildly reduced but still exhibited 2 point discrimination in the L5 distribution.  Flexion was from zero to 40 degrees, limited by pain and there were mild spasms seen.  Lateral flexion was to 15 degrees bilaterally and rotation was to 15 degrees bilaterally.  Extension was to 5 degrees.  Strength was 5/5 in the lower extremities, but he did fatigue on the left foot in dorsiflexion after repetitions of 3.  

The examiner assessed L4-5, S1 DDD with left lower extremity radiculopathy.  The examiner remarked further, in this regard, that this diagnosis had been confirmed multiple times and was consistent with and EMGs and the recent discogram.  The examiner remarked that they expected a loss of between 45-50 degrees of range of motion, strength, coordination and fatigability associated with repetitive movement flares.  He did, however, expect that the Veteran would be able to continue in work and home life normally. 

In a May 2006 statement the Veteran expressed his reasons for disagreeing with VA's assignment of 40 percent disability evaluation, indicating that he sought a 100 percent rating.  He noted that his condition had worsened to the extent that he had to use narcotic pain killers since 2002/2003 and that he had recently consulted a physician on the appropriateness of spinal fusion surgery.  He related that he had a significant loss of quality of life due to decreased mobility and that he had missed, and continued to miss, a significant amount of work due to his low back disability.  He noted that he had significant problems driving and that he had sciatica.  

A March 2007 private treatment record from G.A.L., MD notes continued complaints of back pain.  At this time, the Veteran had a plan to proceed with disc replacement surgery and reported back pain at a level of 5-6/10 occurring periodically.  He had no leg weakness, bowel or bladder symptoms.  

A review of the record discloses that the Veteran was awarded SSA disability benefits effective May 1, 2008.  The records associated with this award documents that the Veteran claimed SSA disability benefits based on numerous ailments, including his low back disability.  The SSA award reflects that as of May 1, 2008, the Veteran was awarded such benefits due to a psychiatric disability.  Notably, the records document significant work impairment resulting from a 2005 injury to the wrists.

An April 2008 VA record from the VA Medical Center (VAMC) in Honolulu documents a complaint of back pain.  The Veteran, at this time, described sharp intermittent pain at a level of 6-7/10.  He denied any radiation of pain to the legs or down the back ant this time.  He complained of worsened back pain with driving and walking and could not sit for more than about 1 hour before his back hurt too much.  Patellar and Achilles tendon reflexes were 2/4.  Babinsky was negative and sensation was intact to touch in the lower extremities.  His gait was good and heel to toe walking was accomplished without loss of balance.  Range of motion was decreased on right rotation, but was otherwise normal.  Radiculopathy was assessed.  

A June 2008 VA medical record documents that the Veteran presented at the VA VAMC in Honolulu at this time.  Inter alia, he complained of chronic back pain.  Examination noted full range of motion, except for forward flexion limited to about 45 degrees.  Straight leg raising was negative.  Subsequent VA records document similar complaints, but no assessments of ankylosis.

In a May 2009 statement the Veteran related that he was incapacitated at least 2 days per week due to his low back condition.  He also noted that he had extremely little ability to bend his back forward and felt that his condition should be evaluated at least 60 percent disabling.  He also requested that due to his inability to work that he be assigned a 100 percent evaluation.

In April 2011 the Veteran was afforded another VA examination.  At the time of the examination, the Veteran complained of constant burning pain in his back, with radiation into the buttocks and occasional radiation down the left leg, greater than right.  He described this symptomatology as frequent, but not constant.  He was able to sit for 30 to 60 minutes then had severe pain.  he described the tenderness to his buttocks as soreness/numbness.  He also related having muscle tightness.  

At the time of the examination, the Veteran related a history of flare-ups with carrying groceries or lifting heavy objects.  He described these flare-ups as severe and occurring weekly for a duration of hours.  He reported relief with pain medication and that during his flare-ups he was unable to perform any functions.  Review of systems showed no history of urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, parasthesias, leg or foot weakness, falls or unsteadiness.  There was no history of fatigue or weakness, but a history of decreased motion, stiffness, spasm and spine pain.  Pain was distributed in the lumbosacral region and was described as constant, dull, aching, cramping and severe, with radiation into the left leg, greater than the right.  The Veteran characterized the radiating pain as numbness, burning and electrical.  

The examiner found no incapacitating episodes and that the Veteran had no limitations on walking.  In terms of significant history, the examiner noted that during flare-ups the Veteran reported that he was unable to walk at all and that 2 to 3 days out of the week, the Veteran could not do anything and stayed home in bed.  However, the examiner remarked, that on those same days, the Veteran could take pain medicine and feel better and walk for hours.  

Inspection of the spine showed normal posture, head position and symmetry.  Gait was not normal and the Veteran had a very minimal/slight antalgic gait.  There was no abnormal spinal curvature.  There was no spasm, atrophy, guarding, pain with motion or weakness; however, tenderness was noted.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal spinal contour.  Flexion was from zero to 30 degrees.  Extension was from zero to 30 degrees.  Left and right lateral rotation were each to 30 degrees.  Left and right lateral flexion were each to 30 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  However, there were no additional limitations after 3 repetitions.  Reflex examination was normal, as was motor examination.  Sensation in the lower extremities was intact to vibration, position sense, pain/pinprick and light touch.  There were no dyesthesias.  Muscle tone was normal and there was no atrophy.  Lasegue's sign was negative.  

At the time of the examination, the Veteran was not employed.  In this regard, he noted that he had retired in 2008 due to a physical problem and was in receipt of SSA disability benefits for back pain and other issues upon which he did not elaborate.  In terms of effects on the Veteran's occupation, the condition caused decreased mobility, problems with lifting and carrying and pain.  It caused mild to moderate effects on chores, shopping, travel and driving, moderate effects on sports mild effects on exercise, recreation and dressing, and none with toileting.  

The examiner assessed lumbar spine degenerative disc disease, mild to moderate severity.  The examiner noted that the Veteran continued to complain of pain with radiation to the buttocks and that range of motion was normal, but for flexion.  The examiner noted that the record indicated that the Veteran's symptoms were well-controlled on current medication and that motor, sensory and neurological examination were unremarkable.  

In January 2012 an addendum was obtained to the April 2011 VA examination.  The addendum opinion particularly remarks that there is no ankylosis and that the Veteran's radiation of pain down the left leg greater than right, would more likely be due to morbid obesity than from degenerative joint disease of the low back.  

Analysis

With respect to incapacitating episodes, although the Veteran claimed in a May 2009 statement that he was incapacitated at least 2 days per week due to his low back condition, a review of the record, particularly the VA examination reports, fails to disclose that the Veteran was prescribed bed rest by a physician and treatment by a physician.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5243, Note (1).  Accordingly, an evaluation in excess of 40 percent cannot be substantiated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

As to the General Rating Formula for Disease and Injuries of the Spine, the Board notes that the evidence must show ankylosis in order to warrant a higher evaluation.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  In the present case, VA examinations have shown that the Veteran has retained range of motion in all planes and ankylosis has never been clinically diagnosed.  It was particularly ruled out as recently as January 2012.  Accordingly, an evaluation in excess of 40 percent cannot be established.

Furthermore, the Board has considered the Veteran's complaints of functional impairment, pain, and pain on motion.  See DeLuca.  However, none of the VA examinations or any of the evidence reflect the functional equivalent of ankylosis of the thoracolumbar spine, which is required to warrant a higher evaluation.  Here, the evidence has established limitation of motion accompanied by pain; nevertheless, the Veteran retains a fair deal of mobility in flexion, extension, lateral bending, and rotation, even with consideration of flare-ups.

The Board also acknowledges the Veteran's reports of symptomatology in the lower extremities, and in particular the left lower extremity.  In this regard, the Board acknowledges that the Veteran has complained of numbness, etc., something he is certainly competent to relate.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is not competent, however, to diagnose radiculopathy and attribute it to his low back disability.  In any event, his lay assertions are outweighed substantially by the clinical evidence of record, particularly nerve testing, which showed that the Veteran's neuropathy in the lower extremities, particularly his left extremity, while likely present, is not associated with his service-connected low back disability. 

In this regard, the Board also acknowledges that radiculopathy was assessed upon VA examination in May 2006 based upon the Veteran's history, and indeed, this assessment was carried over into the characterization of the Veteran's service-connected low back disability .  However, a review of the evidence indicates against finding that it supports an assessment of peripheral neuropathy of the lower extremities associated with the Veteran's low back disability.  Particularly salient in this regard is the February 2006 EMG study noting that the Veteran's complaints of numbness, then present, were not explained on these studies in regards to his low back disability.  Accordingly, despite the Veteran's complaints and indications of symptomatology of the lower extremities, the Board finds that the otherwise probative and competent evidence weighs against finding that the Veteran has associated neuropathy of the lower extremities.  In this regard, the Board observes that it may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In sum, the evidence fails to demonstrate, at any point during the relevant period, that the Veteran's service connected DDD of the lumbar spine with left lower extremity radiculopathy has ever manifested by ankylosis to support an evaluation in excess of 40 percent.  Hart, supra.  Moreover, despite the Veteran's lay assertions regarding the attribution of his lower extremity symptoms, particularly those in the left lower extremity, to his service-connected low back disability, the competent and probative evidence fails to indicate to at least equipoise that his competently related symptoms are associated with his low back disability.  Id.  The evidence does not demonstrate, and the Veteran does not assert, that there is any other possibly associated neurologic abnormality that could be evaluated, e.g. bowel or bladder impairment.  Id.  Accordingly, as the preponderance of the evidence is against the claim, it must be denied.  Gilbert, supra.  

Extraschedular Consideration

An extraschedular disability rating will be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his low back disability.  Although the condition caused some impairment with his employment, it did not markedly do so and he was awarded SSA benefits based on a psychiatric disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture, nor has the Veteran painted such a picture.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the schedule for rating disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for DDD of the lumbar spine with left lower extremity radiculopathy, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


